  Case 15-40315-KKS
           Case 15-40315-KKS
                       Doc 99 Doc
                                Filed
                                   10011/20/19
                                         Filed 11/21/19
                                                  EnteredPage
                                                          11/20/19
                                                               1 of 12:00:00
                                                                    4
                      Desc Main Document      Page 1 of 4


                                                                               11/21/2019
                      UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF FLORIDA
                           TALLAHASSEE DIVISION

In re:

         STEVEN EUGENE ALLEN,                          Case No.: 4:15-bk-40315-KKS
                                                       Chapter 7
           Debtor.
__________________________________________________________________

    MOTION TO CANCEL CONTINUED HEARING ON SEA DEVELOPERS,
       LLC’S OBJECTION TO TRUSTEE’S MOTION FOR ENTRY OF
              AN ORDER RE: SALE PROCEDURES (Doc. 89)

         The movant Theresa M. Bender, the duly appointed chapter 7 trustee ("Trustee")

for the bankruptcy estate of Steven Eugene Allen ("Debtor"), moves for an order

cancelling the continued hearing currently scheduled for Thursday, November 21, 2019

at 10:30 AM, Eastern Time, ECF No. 98, and states as follows:

         1.    This cause is before the Court on the Trustee’s motion seeking approval of

bidding procedures on the sale of a partial interest in a limited liability company. ECF

No. 80. One party, SEA Developers, LLC, filed an objection and the Trustee responded.

ECF Nos. 89, 90.

         2.    At the initial hearing held on October 17, 2019, the parties sought a brief

continuance to potentially resolve issues in the bid-procedures order proposed by the

Trustee’s motion. See ECF No. 98. The parties indicated that SEA Developers proposed

minor edits but that there was insufficient time to resolve the edits with the buyer’s

counsel before that hearing.



                                             1
  Case 15-40315-KKS
           Case 15-40315-KKS
                       Doc 99 Doc
                                Filed
                                   10011/20/19
                                         Filed 11/21/19
                                                  EnteredPage
                                                          11/20/19
                                                               2 of 12:00:00
                                                                    4
                      Desc Main Document      Page 2 of 4


       3.     At the October 17, 2019 hearing, the Court allowed the parties to submit a

proposed order on agreement of the buyer, SEA Developers, and the Trustee in advance

of a continued hearing.    Such an agreement would result in the cancellation of the

continued hearing.

       4.     This motion announces such an agreement and requests cancellation of the

hearing scheduled tomorrow.

       5.     The edits to the proposed order, as contrasted with the original draft

submitted with the bidding-procedures motion, ECF No. 80-3, are attached in track-

changes form as Exhibit 1 to this motion.

       6.     Contemporaneously with the filing of this motion, a proposed order—

accepting all of the changes in Exhibit 1 and filling in document references as appropriate

and identifying that the motion has been modified by consent—will be submitted through

the ordinary order-submission process.

       WHEREFORE, Trustee respectfully requests entry of an Order cancelling the

hearing scheduled for November 21, 2019.

       Respectfully submitted this 20th day of November 2019.

                                          /s/ Trevor A. Thompson
                                          TREVOR A. THOMPSON
                                          Fla. Bar No. 0068006
                                           tthompson@clarkpartington.com
                                          CLARK PARTINGTON
                                          106 East College Avenue, Suite 600
                                          Tallahassee, FL 32301
                                          Phone: (850) 320-6838
                                          Fax: (850) 597-7591

                                            2
Case 15-40315-KKS
         Case 15-40315-KKS
                     Doc 99 Doc
                              Filed
                                 10011/20/19
                                       Filed 11/21/19
                                                EnteredPage
                                                        11/20/19
                                                             3 of 12:00:00
                                                                  4
                    Desc Main Document      Page 3 of 4


                                   Special Counsel to Chapter 7 Trustee,
                                    Theresa M. Bender




                                     3
  Case 15-40315-KKS
           Case 15-40315-KKS
                       Doc 99 Doc
                                Filed
                                   10011/20/19
                                         Filed 11/21/19
                                                  EnteredPage
                                                          11/20/19
                                                               4 of 12:00:00
                                                                    4
                      Desc Main Document      Page 4 of 4


                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been
furnished as provided below:

By CM/ECF transmission:

   • Keith L. Bell             kbell@clarkpartington.com;
        egordon@clarkpartington.com; cbloor@clarkpartington.com
   • Theresa M. Bender         tmbenderch7@yahoo.com; FL62@ecfcbis.com;
        tbenderassist@yahoo.com; tmbenderch7@ecf.inforuptcy.com
   • Brian G. Rich             brich@bergersingerman.com;
       efile@bergersingerman.com; bwalter@bergersingerman.com;
       sfulghum@bergersingerman.com; efile@ecf.inforuptcy.com
   • James M. Donohue          jdonohue@ausley.com, sshaffer@ausley.com
   • Douglas L Kilby           dkilby@ausley.com, mmckenzie@ausley.com
   • United States Trustee     USTPRegion21.TL.ECF@usdoj.gov

And by email transmission:

   • Jerome A. Fink, representative for Buyer (jerryfink@earthlink.net)

on this 20th day of November 2019.

                                       /s/ Trevor A. Thompson
                                       TREVOR A. THOMPSON




                                          4
